
	
		I
		111th CONGRESS
		1st Session
		H. R. 361
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Bright introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  1-year extension of the increased expensing of certain depreciable business
		  assets and the special depreciation allowance for certain business
		  property.
	
	
		1.Extension of increase in
			 limitation on expensing of certain depreciable business assets
			(a)In
			 generalParagraph (7) of
			 section 179(b) of the Internal Revenue Code of 1986 is amended by inserting
			 or 2009 after 2008 in the text and heading
			 thereof.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			2.Special allowance
			 for certain property acquired during 2009
			(a)In
			 generalSubsection (k) of
			 section 168 of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 January 1, 2009 each place it appears in paragraphs (1), (2),
			 and (3) and inserting January 1, 2010, and
				(2)by striking
			 January 1, 2010 in paragraph (2)(A)(iv) and inserting
			 January 1, 2011.
				(b)Conforming
			 amendments
				(1)Section 168(k)(4)(D) of such Code is
			 amended by redesignating clauses (i) and (ii) as clauses (iii) and (iv) and by
			 inserting before clause (iii) (as so redesignated) the following new
			 clauses:
					
						(i)January 1, 2009 shall be
				substituted for January 1, 2010 each place it appears,
						(ii)January 1,
				2010 shall be substituted for January 1, 2011 in
				paragraph (2)(A)(iv),
						.
				(2)Section 168(l)(5) of such Code is amended
			 by striking January 1, 2009 and inserting January 1,
			 2010.
				(3)Section
			 1400L(b)(2)(D) of such Code is amended by striking January 1,
			 2010 and inserting January 1, 2011.
				(4)Section
			 1400N(d)(3) of such Code is amended by striking January 1, 2009
			 and inserting January 1, 2010.
				(5)The heading for
			 subsection (k) of section 168 of such Code is amended by striking
			 January 1,
			 2009 and inserting January 1, 2010.
				(6)The heading for
			 clause (ii) of section 168(k)(2)(B) of such Code is amended by striking
			 pre-January 1,
			 2009 and inserting pre-January 1, 2010.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2008, in taxable years ending after such
			 date.
			
